DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Hargett, Jr. on June 30, 2022
The application has been amended as follows: 
Claim 19, line 2, delete the phrase “inner edge ring comprises:”.
Claim 19, line 4,delete “a”.
Claim 19, line 4, insert “is” after “ring”
Claim 19, line 4, insert “and” after the phrase “the first ring”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-8 and 11 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including an inner edge ring disposed adjacent to the support and having a smaller width than that of the substrate input port, wherein the inner edge ring comprises: a first ring having a greater width than that of the substrate; and a second ring overlapping a lower surface of the substrate, wherein the first ring is disposed on the second ring; an outer edge ring disposed adjacent to the inner edge ring and having a greater width than that of the substrate input port, and a lift pin disposed adjacent to the inner edge ring, wherein an upper portion of the lift pin contacts the first ring, and a lower portion of the lift pin contacts a lower surface of the second ring while the first ring is disposed on the second ring.
Claim 13 is allowable over the prior art of record because the prior art of record does not teach an inner edge ring having a smaller width than that of'a substrate input port disposed in a process chamber, and an outer edge ring disposed adjacent to the inner edge ring and having a greater width than that of the substrate input port, wherein the inner edge ring comprises: a first ring having a greater width than that of a substrate; and a second ring configured to be in contact with the first ring and overlap a lower surface of the substrate, wherein an upper surface of the first ring is inclined at a predetermined angle with respect to an upper surface of the second ring.
Claims 14-20 are allowable over the prior art of record because the prior art of record does not teach the claimed subject matter including an inner edge ring disposed adjacent to the support and having a smaller width than that of the substrate input port, wherein the inner edge ring comprises: a first ring having a greater width than that of the substrate; and a second ring overlapping a lower surface of the substrate, wherein the first ring is disposed on the second ring; an outer edge ring disposed adjacent to the inner edge ring and having a greater width than that of the substrate input port; a lift pin disposed adjacent to the inner edge ring, wherein an upper portion of the lift pin contacts the first ring, and a lower portion of the lift pin contacts a lower surface of the second ring while the first ring is disposed on the second ring; a transfer apparatus disposed adjacent to the process chamber; and ring keeping box disposed adjacent to the transfer apparatus.
Koltonski (U.S. PGPUB. 2015/0340209 A1) the closest prior art of record fails to teach the claimed features as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
July 1, 2022